Citation Nr: 1527372	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to an initial schedular disability rating in excess of 40 percent for generalized body stiffness, as due to an undiagnosed illness.

5.  Entitlement to an initial compensable rating for irritable bowel syndrome.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1971 to February 1972 with the Arkansas Army National Guard, and served on active duty from November 1990 to September 1991. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2010, September 2010, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue of entitlement to service connection for an acquired psychiatric disorder has been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran filed a claim for service connection for PTSD in October 2009, which was adjudicated on a de novo basis.  However, a claim of service connection for depression was denied in a final April 2009 Board decision.  

A claim for compensation for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. at 5-6.  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

The matter presently on appeal concerns the same symptoms that were reported in connection with the previous claim for service connection for depression.  Thus, the claim presently on appeal is a continuation of the Veteran's previous claim of service connection for an acquired psychiatric disability, however variously claimed and diagnosed, as due to events he experienced in service.  Therefore, under Boggs and Velez, new and material evidence is required to reopen the claim.

Since the April 2009 Board decision, the Veteran has submitted medical evidence reflecting diagnoses of PTSD and depression.  The Veteran's PTSD has been linked to military stressors by VA mental health professionals and by a non-VA psychologist.   This evidence is new, as it was associated with the record after the April 2009 Board decision.  As it links the Veteran's acquired psychiatric disorder to his period of active duty, it is material to the claim.  As such, the issue of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007); Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001) (refusing to require the Board to explain its reasoning in the section of its opinion entitled "Reasons and Bases" rather than in the "Introduction").  


In February 2014, the Veteran filed a timely notice of disagreement with respect to the rating assigned for irritable bowel syndrome in a December 2013 rating decision.  Thus, that issue is currently before the Board and has been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

During the pendency of the appeal, the RO awarded an increased evaluation for the service-connected generalized body stiffness from 20 percent to 40 percent.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.  The record was held open to submit additional evidence.  In June 2015, additional evidence was submitted with a waiver of initial review by the RO.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of a higher schedular rating for generalized body stiffness, a higher rating for irritable bowel syndrome, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his April 2014 hearing, the Veteran informed the Board that he wishes to withdraw his appeal for service connection for fibromyalgia.  

2.  During his April 2014 hearing, the Veteran informed the Board that he wishes to withdraw his appeal for service connection for chronic fatigue syndrome.  

3.  An acquired psychiatric disorder-best characterized as PTSD and major depressive disorder-was incurred as a result of the Veteran's period of active duty.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for fibromyalgia are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for chronic fatigue syndrome are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for service connection for PTSD and major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

While on the record at his April 2015 hearing, the Veteran withdrew the issues of entitlement to service connection for fibromyalgia and chronic fatigue syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.

II.  Service Connection

The Veteran has been diagnosed with PTSD and major depressive disorder.  He attributes his psychiatric disorder to exposure to combat conditions while serving in Dhahran, Saudi Arabia, from 1990 to 1991, and specifically to a February 1991 SCUD missile attack on a military barracks that resulted in multiple U.S. casualties.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (stating that if a diagnosis of a mental disorder does not conform to DSM-IV or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA has verified that the Veteran's unit was stationed in Dhahran at the time of several SCUD missile attacks, including the attack on the U.S. military barracks.  As a result, his Veteran's stressors are corroborated.

Although the Veteran was not diagnosed with depression until 1994, several years after returning from Saudi Arabia, he asserts that he first began experiencing depressive symptoms while still on active duty.  His family members and fellow servicemembers have submitted statements indicating that the Veteran appeared to be depressed in Saudi Arabia and after returning home.  Although the Veteran, his family and fellow soldiers are not competent to diagnose a psychiatric disorder, they are to testify as to their observations of the Veteran's mood.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

In November 2011, a VA mental health provider evaluated the Veteran and found that his symptoms were consistent with a diagnosis of PTSD as a result of military stressors.  The Veteran has been treated for PTSD by VA mental health care providers since that time.  The most recent clinical note reflecting treatment for PTSD is dated April 2013.  

The Veteran underwent a VA examination in October 2013.  The examiner found that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD because, in her view, the Veteran had denied all symptoms of PTSD.  However, it is clear from the Board's review of the examination report that the examiner did not take a detailed history from the Veteran, nor did she review the VA clinical notes diagnosing the Veteran with PTSD and describing his symptoms.  Consequently, the opinion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

A non-VA psychologist, Dr. F.B., submitted an opinion in support of the Veteran's claim in April 2015.  Dr. B. did not have access to the evidence of record, relying instead upon a diagnostic interview with the Veteran.  After taking a detailed history and conducting neuropsychological testing, Dr. B. concluded that the Veteran has PTSD that is the result of military stressors.   Additionally, Dr. B. diagnosed the Veteran with major depressive disorder, which appears to intertwined with the PTSD.

Review of the entire claims file is not necessary if a medical opinion is reasonably based on the evidence of record.  Id.  The history and description of symptoms provided to Dr. B. by the Veteran are consistent with the objective medical evidence of record.  Dr. B. relied upon the Veteran's credible history, the findings from neuropsychological testing and his own professional judgment in rendering an opinion in this matter; thus, it is of significant probative weight.  Id.    

Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder-best characterized as PTSD and major depressive disorder, was incurred as a result of his period of active duty.  Service connection for PTSD and major depressive disorder is warranted.  


ORDER

The claim of entitlement to service connection for fibromyalgia is dismissed.

The claim of entitlement to service connection for chronic fatigue syndrome is dismissed.

Service connection for PTSD and major depressive disorder is granted.  



REMAND

The Veteran's qualifying chronic disability, as due to an undiagnosed illness, is described as generalized body stiffness, and is rated as analogous to fibromyalgia under Diagnostic Code 5055.  The Veteran is currently in receipt of the maximum schedular rating under this Diagnostic Code.  During his April 2015 hearing the Veteran asserted that his qualifying chronic disability, as due to an undiagnosed illness, is also analogous to chronic fatigue syndrome under Diagnostic Code 6354, which would afford him a rating higher than 40 percent.  A VA examination is therefore necessary to determine whether the Veteran's undiagnosed illness is appropriately rated as analogous to chronic fatigue syndrome.  

Dr. B.'s April 2015 opinion indicates that the Veteran may be unemployable as a result of his PTSD symptomatology.  The record does not contain a medical examination that addresses the effect of the Veteran's service-connected PTSD on his employability, or the combined effects of the service-connected disabilities.  A VA examination is warranted on remand.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran has submitted a notice of disagreement with respect to the claim of entitlement to an initial compensable rating for irritable bowel syndrome.  The AOJ has not and must now issue a statement of the case (SOC) on this issue.  See Manlincon, 12 Vet. App. at 238.  The claim must then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran has recently been awarded disability benefits from the Social Security Administration (SSA).  These records must be obtained.  38 C.F.R. § 3.159(c)(1).  Updated VA treatment records must also be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records since December 2013.

2.  Obtain from SSA complete records associated with the Veteran's disability claim.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity of the Veteran's generalized body stiffness.  The entire record must be reviewed by the examiner. The examination report must include a complete rationale for all opinions expressed. 

The examiner should state whether the Veteran's undiagnosed illness characterized as generalized body stiffness is also manifested by debilitating fatigue, and if so, address the following; 

(a) Whether it is controlled by continuous medication. 

(b) Whether his symptoms wax and wane but result in periods of incapacitation; if so, the examiner should express the approximate number of weeks of total duration he has per year.

(c) Whether his symptoms are nearly constant and/or so severe as to restrict routine daily activities; and if so, whether such is restricted by less than 25 percent of his pre-illness levels; restricted to 50 to 75 percent of his pre-illness activity levels; or, restricted to less than 50 percent of the pre-illness level of activity. 

(d) Whether the Veteran's symptomatology is nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

4.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

Service connection is currently in effect for generalized body stiffness (40 percent disabling), chronic bronchitis (30 percent disabling) and irritable bowel syndrome (noncompensable).  Service connection has also been established for an acquired psychiatric disorder, which has not yet been rated. 

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  

5.  Issue an SOC for the issue of entitlement to an initial compensable rating for irritable bowel syndrome.  If the Veteran appeals, return the case to the Board if the claim is not granted in full.  

6.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


